Citation Nr: 9900077	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1962 to December 1968.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The veterans original claim of service connection for a back 
disability was denied in an unappealed rating decision dated 
in December 1977.

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
United States Court of Veterans Appeals (Court) has also held 
that it could be prejudicial to a veteran for the Board to 
consider a claim on a basis different from that employed by 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case the RO has determined that the veterans claim is not 
well grounded, but has not considered whether new and 
material evidence has been submitted to reopen the claim.

During his March 1997 personal hearing the veteran testified 
that he received treatment for his back disability from the 
VA Hospital in Tucson, Arizona in 1970.  The records of that 
treatment are relevant to the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a back disability, but have not yet 
been obtained.

The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veterans appeal 
cannot be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that the Boards decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:



1.  The RO should obtain all pertinent VA 
treatment records pertaining to the 
veteran, including records of the 
veterans treatment at the VA Medical 
Center in Tucson, Arizona, in 1970.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for a back disability, consistent with 
the decision of the United States Court 
of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (1998).  If 
the benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing the laws and regulations 
referable to reopening previously denied 
claims, including the provisions of 38 
C.F.R. § 3.156 (1998), and be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
